PER CURIAM.
Based upon our appellate review, we are of the opinion, using the words of the issue as presented, that the trial court did have authority to adjudicate the defendant guilty on defendant’s plea of guilty to an attempt to commit the offense charged in the information. Thomas v. State, Fla.App. 1967, 201 So.2d 834.
Further, we believe that attempted possession of marijuana is an offense recog*200nizable under the laws of this state. F.S. 776.04, Laws of 1969, F.S.A.
Affirmed.
WALDEN and OWEN, JJ., concur.
CROSS, C. J., dissents, without opinion.